Case: 09-60617     Document: 00511109997          Page: 1    Date Filed: 05/13/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 13, 2010
                                     No. 09-60617
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

SHERMAN QUINTIN SLADDEN, also known as Sherman Q. Sladden,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A043 581 798


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        Sherman Quintin Sladden, a native and citizen of Trinidad and Tobago,
petitions this court to review the decision of the Board of Immigration Appeals
affirming the immigration judge’s (IJ) final order of deportation and
determination that Sladden was ineligible for cancellation of removal pursuant
to 8 U.S.C. § 1229b(a) because he had committed an aggravated felony. Sladden
contends that his New York State conviction for attempted criminal possession
of a controlled substance should not be treated as an aggravated felony under

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60617   Document: 00511109997 Page: 2        Date Filed: 05/13/2010
                                No. 09-60617

federal law. He also asserts that his due process rights were violated because
the IJ issued a written decision the day after his hearing that was contrary to
the decision that the IJ stated orally at the hearing.
      Sufficient evidence was submitted that Sladden’s state conviction was for
attempted possession of a controlled substance with the intent to sell it. The IJ
correctly determined that this conviction constituted an aggravated felony for
immigration law purposes. See 8 U.S.C. § 1101(a)(43)(U); Jacob v. Holder, 335
F. App’x 370 (5th Cir. 2009); Husband v. Mukasey, 286 F. App’x 130, 133 (5th
Cir. 2008) (holding “[a]n attempt is the equivalent of the underlying offense for
purposes of the aggravated felony determination”).          Therefore, we lack
jurisdiction to review the final order of removal. See 8 U.S.C. § 1252(a)(2)(C).
      Sladden has not shown any prejudice from the alleged violation of his due
process rights. See Bolvito v. Mukasey, 527 F.3d 428, 438 (5th Cir. 2008).
      The petition for review is DENIED.




                                        2